Title: To Benjamin Franklin from Landais, 13 August 1779
From: Landais, Pierre
To: Franklin, Benjamin


May it please your Excellency
Ship Alliance, under Isle of Groa,August 13. 1779
I could not answer your favour of the 28 July before, having had no occasion for an express, & not being willing to trust the Letter to the post: and I could not comply with your orders to go out upon a cruise, not being ready before this time, by reason of our Prize Brigg’s sinking, which happen’d the 27th. Instant; having employ’d our crew to save her Cargo. The said prize, according to the direction of Capt. Jones & Mr. de Chaumont, I leave in the hands of Messrs. Gourlade & Moylan, with a midshipman & a seaman to take care of her.
Having heard that Capt. Gust Berg of the Sweedish ship Victoria, has presented a request to the admiralty at Morlaix, to have extraordinary charges paid to him, & he having asserted that he had not time allow’d him to shew his papers when I met him at Sea; I have sent to Mr. Pitot a Certificate from Mr. Blodget, (a copy of which is inclosed,) that he had time enough to take his papers & to have produced them all at first, had he been inclined; they were all demanded & he shewed only a part, for he never produced the Register ’till he got to Morlaix. The Charges he has made for the maintenance of himself & crew are also very unjust, his people lived on board this Ship in Brest, & himself lived on board as long as he pleased; neither did it cost him any thing for boat hire, another considerable charge he has made, for my boats were used to transport himself & Crew.
This is favour’d by M. de Chaumont, who will inform you, we are all under the Isle of Groa & ready for Sea. I am with the greatest respect, Your Excellencies most obedient & most humble Servt.
P: Landais
His Excellency Dr. Benjn. Franklin
 
Addressed: His Excellency Dr. B. Franklin / Minister plenipotentiary to the / United States / at Passy / near Paris / favd. by M. / de Chaumont
Notation: P. Landais Augt. 13 79
